Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Response to Amendments
The Amendment filed 3/28/2022 has been entered. Claims 1-17 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 11/26/2021. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 2 recites “a substantially flat elongated strip extending from the fastener”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a substantially flat elongated strip extending from [[the]] each fastener”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fastener elements" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a result of a typographical mistake and that Applicant meant to recite “the two or more fastener elements”. 
Claims 2-10 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 10 recites the limitation "the fastener elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a result of a typographical mistake and that Applicant meant to recite “the two or more fastener elements”. 
Claim 11 recites the limitation "the fastener elements" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a result of a typographical mistake and that Applicant meant to recite “the two or more fastener elements”. 
Claims 12-16 are similarly rejected by virtue of their dependency upon claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2005/0020977 to Eldridge et al.
Regarding claim 17, Eldridge et al. discloses a wearable assembly (glove embodiment 150, Figs. 17-18) for releasably securing a medical tube (tubing 168) that is in fluid communication with an interior of a patient at an insertion point (hand infusion site 152, shown in Fig. 17), the wearable assembly comprising: 
a tubular enclosure configured to be worn on the patient (tubular about the hand), the tubular enclosure having a support portion (panel 154) with a mounting surface (palmar portion 154”), a first edge (thumb edge), a second edge (pinky edge), and a cover portion (flap 160) extending from the second edge (pinky edge, Fig. 18) configured to releasably attach to the support portion (panel 154), at least at the first edge (thumb edge), to define an inner chamber (area under flap 160 when it is secured to panel 154), the support portion forming an access channel (window 162) extending from the first edge (thumb edge) toward the second edge (pinky edge) (see Fig. 17) for releasably permitting access of the medical tube (tubing 168) through the support portion (paragraph 58); 
at least two openable fastener elements (ties 18; see Fig. 18) horizontally disposed a distance apart on the mounting surface in a location that is vertically displaced from the insertion point (ties 18 are located on the opposite side of the glove from the insertion site), the at least two openable fastener elements (ties 18) further being bilaterally positioned on both sides of the access channel (compare Figs. 17 and 18) for releasably securing the medical tube (tubing 168) to the support portion (panel 154) in a way that causes the medical tube (tubing 168) to substantially curve (curve over the hand between the ring and middle fingers, as shown in Figs. 17 and 18) before reaching a first one (tie closer to the fingers) of the at least two openable fastener elements (ties 18); whereby the wearable assembly provides improved protection against dislodgement of the medical tube from the insertion point (paragraphs 6-8 and claims 10 and 15).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-13 and 15-16  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Publication No. 2011/0023208 to Liao. 

    PNG
    media_image1.png
    553
    591
    media_image1.png
    Greyscale

Regarding claim 1, Liao discloses a wearable apparatus (see Fig. 2 illustrating the wearable apparatus being worn by a patient) for securing a medical tube (“medical tubes 16” of Fig. 2) in a tug-resistant manner (abstract, paragraphs 5, 6, and 39-40), the tube having fluid communication with an interior of a patient via an insertion point (see Fig. 3d illustrating the medical tube having fluid communication with the interior of the patient below “ribcage r”), the apparatus comprising: 
a support portion (see Examiner’s annotated Fig. 6b above) having a first edge (see Examiner’s annotated Fig. 6b above) and a second edge (see Examiner’s annotated Fig. 6b above), the support portion having a mounting surface thereon (see Examiner’s annotated Fig. 6b above and note how “right straps 12a” form a mounting surface on the support portion);
a cover portion (“rear strap 19” of Fig. 1-2, see Fig. 1-2 illustrating how the cover portion originates from the rear-side of the apparatus and wraps over the front of the apparatus to cover the support portion and mounting surface) that releasably attaches to the support portion (see paragraph 102 indicating how, “rear elastic straps 19, which wrap around the front of the vest and attach to the vest and to each other via hook and loop fasteners, securing any apparatuses underneath”) to define an inner chamber (see Fig. 2 illustrating how an inner chamber is formed between the cover portion and the support portion); 
one or a plurality of opposing finger pairs (“right 12a and left 12b horizontal straps” of Fig. 3f) formed by adjacent fingers within the support portion (see Fig. 6b above and see Fig. 3f illustrating how the apparatus comprises two pairs of opposing finger pairs which are within the support portion and note how each pair comprises a “right strap 12a” and a “left strap 12b”), the adjacent fingers (12a/12b) defining at least one access channel (see Examiner’s annotated Fig. 6b above), extending from the first edge toward the second edge (see Examiner’s annotated Fig. 6b above illustrating how the channel originates at the first edge and extends down toward the second edge), for releasably receiving and holding the medical tube therethrough (see Fig. 6b illustrating how the medical tube is received by and held through the channel and further note how the releasable nature of the apparatus makes it so that the medical tube is releasably received by the channel); and 
at least two fastener elements (“clamps 23a” of Fig. 28, can be any number (paragraph 128) and several are shown in Fig. 40) disposed on the mounting surface, wherein the at least two fastening elements are horizontally disposed a distance apart on the mounting surface (see Fig. 40 illustrating how the at least two fastener elements are horizontally disposed a distance apart (left-most clamp 23a and right-most clamp 23a, shown in Fig. 40, for example) in a location that is vertically displaced from the insertion point (where “vertically” is interpreted as being lower on the body of the patient, see Fig. 40; where “vertically” is interpreted as being further away from the body of the patient, see “elevation padding”, paragraph 39 and claim 16), the at least two fastener elements further being bilaterally positioned about the access channel (under the broadest reasonable interpretation of the claim language, this is arguably shown in Fig. 40, where the left-most clamp 23a and right-most clamp 23a are positioned at bi lateral locations relative to the access channel) and configured to releasably secure a portion of the medical tube (16) to the apparatus (see paragraph 128, lines 7-12 and see Fig. 28 and Fig. 40 illustrating how the fastener elements releasably secure a portion of the medical tube to the apparatus); 
whereby the apparatus provides protection against dislodgement of the medical tube (16) at the insertion point (paragraphs 5, 6, 39-40 and 141).
The Examiner is of the position that the disclosure of Liao is sufficient to anticipate claim 1, including the limitation “the at least two fastener elements further being bilaterally positioned about the access channel”. Under the broadest reasonable interpretation of the claim language, this is arguably shown in Fig. 40, where the left-most clamp 23a and right-most clamp 23a are positioned at bi lateral locations relative to the access channel. 
Nonetheless, Liao expressly notes that the at least two fastening elements (which can be any in number, see paragraph 128, generally corresponding to a number of tubes, paragraph 128 and 141), can be located in various locations (see paragraph 141 stating “hook-and-loop fasteners on the vest allow for the use of any number of tube holder apparatuses at any location of the vest where the medical tubes may be located”). Further, paragraph 141 of Liao indicates that the access channel can be formed between any set of two adjacent fingers (12a/12b). 
From this disclosure of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the placement of the at least two fastening elements to be bilaterally positioned about the access channel as claimed, since Liao expressly notes that the location for the at least two fasteners can be modified so that the tube holder apparatus (i.e., clamps 23a) can be placed at any location of the vest where the medical tubes may be located (paragraph 141). 
Regarding claim 2, Liao discloses the apparatus of claim 1 and further discloses wherein the one or a plurality of finger pairs (12a/12b) are formed as bilateral finger pairs (see Fig. 3f illustrating how each finger of a finger pair originates from a lateral position which is opposite the lateral position of the corresponding finger of the given finger pair and note how, therefore, the plurality of finger pairs are formed as bilateral finger pairs) extending from a noncentral location on the support section (see Fig. 3f illustrating how the bilateral finger pairs extend from a noncentral location on the support section) to a central location (see Fig. 4-6b illustrating how the fingers extend to a central location and note how the fingers are overlaid upon one another at the central location of the support and note how, therefore, the fingers within a bilateral finger pair extend to a central location where they meet).
Regarding claim 3, Liao discloses the apparatus of claim 2 and further discloses wherein each opposing finger pair (12a/12b) is releasably connected at the central location (see paragraph 107, and Fig. 6b illustrating how the opposing fingers of a given finger pair are releasably connected to one another and further note how, therefore, the opposing fingers are similarly connected to one another at the central location since disconnecting “button 13b” from “slit 13a” disconnects the fingers from one another at the location of these structures and also disconnects the fingers from one another at the central location).
Regarding claim 4, Liao discloses the apparatus of claim 1 and further discloses the apparatus comprising a stability sheet (“base 23b” of Fig. 2) releasably attached to the support portion (see paragraph 128, lines 4-7) and sandwiched between the one or a plurality of opposing finger pairs (12a/12b) and the fastener elements (23a, see Fig. 40 illustrating how the stability sheet is sandwiched between the opposing finger pairs and the fastener elements).
Regarding claim 5, Liao discloses the apparatus of claim 1 and further discloses wherein the cover portion (19) is integral with the support portion (see [0111], lines 6-7 indicating how, “elastic straps 19 are attached/sewn to the back of the vest” and note how, therefore, the cover portion is integral with the support portion which forms a portion of the vest) with the cover portion (19) folding over the support portion to enclose the mounting surface and the at least two fastener elements (23a) therein (see Fig. 1-2 illustrating how the cover portion is folded over the support portion to enclose the mounting surface and the one or more fastener elements therein).
Regarding claim 6, Liao discloses the apparatus of claim 1 and further discloses wherein the at least two fastener elements (23a) comprise a strap (“straps 21” of Fig. 28) that can form a recloseable loop (see Fig. 30-32 illustrating how the strap forms a loop which may be opened or closed and note how, therefore, the loop is recloseable).
Regarding claim 7, Liao discloses the apparatus of claim 1 and further discloses wherein the at least two fastener elements (23a) comprise an elongated strip (“longer strap 21a” of Fig. 30-32) anda buckle (“strap receptacle 21c” of Fig. 30-32, see Fig. 30-32 illustrating how “strap receptacle 21c” functions as a buckle) wherein the elongated strip (21a) cooperates with the buckle (21c) to form a recloseable loop (see Fig. 30-32 illustrating how the elongated strip cooperates with the buckle to form a recloseable loop), the elongated strip (21a) adapted to cooperate with the buckle (21c) in a plurality of locations (via 22) to snugly accommodate medical tubes of a plurality of diameters (paragraphs 136 and 138).
Regarding claim 8, Liao discloses the apparatus of claim 1 and further discloses wherein the cover (19) is attached to the mounting surface with a hook and loop fastening device (see paragraph 102 indicating how, “rear elastic straps 19, which wrap around the front of the vest and attach to the vest and to each other via hook and loop fasteners, securing any apparatuses underneath”).
Regarding claim 9, Liao discloses the apparatus of claim 1 and further discloses the apparatus comprising a pair of adjustable (adjustable via mechanism 14, see paragraph 103) shoulder straps (“suspender 10” and “suspender 11” of Fig. 3f) attached to the substrate (see Fig. 3f-6b and see paragraph 104 indicating how the shoulder straps are attached to the support surface).

Regarding claim 11, Liao discloses a method for releasably securing a medical tube (“medical tubes 16” of Fig. 2) that is in fluid communication with an interior of a patient at an insertion point (see Fig. 3d illustrating the medical tube having fluid communication with the interior of the patient below “ribcage r’), the method comprising: 
providing a wearable apparatus (see Fig. 2 illustrating the wearable apparatus being worn by a patient) to be worn by the patient having a support portion (see Examiner’s annotated Fig. 6b above) with a mounting surface (see Examiner’s annotated Fig. 6b above and note how “right straps 12a” form a mounting surface on the support portion), the support portion having a first edge (see Examiner’s annotated Fig. 6b above) and a second edge (see Examiner’s annotated Fig. 6b above), a cover portion (“rear strap 19” of Fig. 1-2, see Fig. 1-2 illustrating how the cover portion originates from the rear-side of the apparatus and wraps over the front of the apparatus to cover the support portion and mounting surface) releasably attachable to the support portion (see paragraph 102 indicating how, “rear elastic straps 19, which wrap around the front of the vest and attach to the vest and to each other via hook and loop fasteners, securing any apparatuses underneath”), and one or a plurality of fingers opposing finger pairs (“right 12a and left 12b horizontal straps” of Fig. 3f) formed within the support portion (see Fig. 6b above and see Fig. 3f illustrating how the apparatus comprises two pairs of opposing finger pairs which are within the support portion and note how each pair comprises a “right strap 12a” and a “left strap 12b”), the opposing finger pairs (12a/12b) defining an access channel (“channel”, see Examiner’s annotated Fig. 6b above and note from Fig. 3f-6b how the access channel is defined by the opposing finger pairs) extending from the first edge toward the second edge (see Examiner’s annotated Fig. 6b above illustrating how the channel originates at the first edge and extends down toward the second edge), the support portion further having at least two fastener elements (“clamps 23a” of Fig. 28, can be any number (paragraph 128) and several are shown in Fig. 40) releasably disposed on the mounting surface (see Fig. 40 and see paragraph 128, lines 1-7 indicating how the at least two fastener elements are disposed on the mounting surface via hook-and-loop fasteners and note how, therefore, the fastener elements are releasably disposed on the mounting surface), the at least two fastening elements are horizontally disposed a distance apart on the mounting surface (see Fig. 40 illustrating how the at least two fastener elements are horizontally disposed a distance apart on the mounting surface (left-most clamp 23a and right-most clamp 23a, shown in Fig. 40, for example), bilateral to the access channel (under the broadest reasonable interpretation of the claim language, this is arguably shown in Fig. 40, where the left-most clamp 23a and right-most clamp 23a are positioned at bi lateral locations relative to the access channel), in a location that is vertically displaced from the insertion point (where “vertically” is interpreted as being lower on the body of the patient, see Fig. 40; where “vertically” is interpreted as being further away from the body of the patient, see “elevation padding”, paragraph 39 and claim 16); 
inserting the medical tube (16) into the access channel (see Fig. 6b above) and into the at least two fastener elements (23a) when the wearable apparatus is worn by the patient (see Fig. 40 illustrating how the medical tube is inserted into the access channel and into the one or more fastener elements while apparatus is worn by the patient), and
releasably connecting each of the one or a plurality of opposing finger pairs (12a/12b) to one another to capture the medical tube (16) within the access channel (see Fig. 6b above and see Fig 40 illustrating how the fingers of each plurality of opposing finger pairs are connected to the corresponding finger of a given pair in order to capture the medical tube within the access channel in the manner illustrated); 
whereupon release of the fingers (12a/12b) will facilitate separation of the apparatus from the patient and the medical tube (16) without disturbing the fluid communication between the medical tube (16) and the interior of the patient (see paragraph 16 indicating how, “It is another object of the invention to allow the wearer of the vest to put on and remove the vest and apparatuses without disconnecting already- anchored medical tubes.” Further see Fig. 3d-6b illustrating how release of the fingers facilitates the separation of the apparatus from the patient and the medical tube);
whereby the apparatus prevents dislodgement of the medical tube (16) from the insertion point (see paragraphs 5, 6, 39-40 and 141).
The Examiner is of the position that the disclosure of Liao is sufficient to anticipate claim 11, including the limitation that the at least two fastener elements are at a position “bilateral to the access channel”. Under the broadest reasonable interpretation of the claim language, this is arguably shown in Fig. 40, where the left-most clamp 23a and right-most clamp 23a are positioned at bilateral locations relative to the access channel. 
Nonetheless, Liao expressly notes that the at least two fastening elements (which can be any in number, see paragraph 128, generally corresponding to a number of tubes, paragraph 128 and 141), can be located in various locations (see paragraph 141 stating “hook-and-loop fasteners on the vest allow for the use of any number of tube holder apparatuses at any location of the vest where the medical tubes may be located”). Further, paragraph 141 of Liao indicates that the access channel can be formed between any set of two adjacent fingers (12a/12b). 
From this disclosure of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the placement of the at least two fastening elements to be bilaterally positioned about the access channel as claimed, since Liao expressly notes that the location for the at least two fasteners can be modified so that the tube holder apparatus (i.e., clamps 23a) can be placed at any location of the vest where the medical tubes may be located (paragraph 141). 
Regarding claim 12, Liao discloses the method according to claim 11 and further discloses the method comprising closing the cover portion (19) to enclose the access channel (see Examiner’s annotated Fig. 6b above), the at least two fastener elements (23a), and at least a portion of the medical tube (16) in a chamber (see paragraph 102 indicating how, “rear elastic straps 19, which wrap around the front of the vest and attach to the vest and to each other via hook and loop fasteners, securing any apparatuses underneath” and see Fig. 1-2 illustrating how the cover encloses the access channel, the one or more fastener elements, and a portion of the medical tube within a chamber).
Regarding claim 13, Liao discloses the method according to claim 11 and further discloses wherein the cover portion (19) and the support portion (see Fig. 6b above) are integral (see paragraph 111, lines 6-7 indicating how, “elastic straps 19 are attached/sewn to the back of the vest” and note how, therefore, the cover portion is integral with the support portion which forms a portion of the vest), the method further comprising folding the cover (19) over the support portion (se Fig. 6b above) to enclose the access channel (see Fig. 6b above), the at least two fastener elements (23a), and at least a portion of the medical tube (16) therein (see Fig. 1-2 illustrating how the cover portion is folded over the support portion to enclose the access channel, the one or more fastener elements, and a portion of the medical tube therein).
Regarding claim 15, Liao discloses the method according to claim 11 and further discloses providing at least two fastener elements (23a), each fastener element having a recloseable loop to facilitate insertion of the medical tube (16) therein (see Fig. 30-32 illustrating how “straps 21” form a loop which may be opened or closed to facilitate the insertion of the medical tube and note how, therefore, the loop is recloseable).
Regarding claim 16, Liao discloses the method according to claim 15 and further discloses the at least two fastener elements (23a) further comprise a substantially flat elongated strip (“longer strap 21a” of Fig. 30-32) extending from [[the]] each fastener, the strip having a free end (end of strap 21a” that goes into the buckle 21c) and a strip engagement apparatus (buckle/strap receptacle 21c), the method further comprising rolling the substantially flat elongated strip and inserting the free end into the strip engagement apparatus  to form the adjustable and recloseable loop (see Figs. 30-32 illustrating how the elongated strip is rolled to form the recloseable loop).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Liao in view of U.S. Patent No. 6,032,289 to Villapiano.
Regarding claim 10, Liao discloses the apparatus of claim 1. Liao does not, however, disclose wherein the at least two fastener elements are disposed on the mounting surface in location that cause the medical tube to be oriented substantially horizontally in an area of the one or more fastener elements.
In the same field of endeavor, Villapiano teaches a wearable apparatus (“garment 100” of Fig. 1A-1B) for securing a medical tube (“tubing 105” of Fig. 1A-1B) having fluid communication with an interior of a patient via an insertion point (see Col. 1, lines 11-15), the apparatus (100) comprising: one or more fastener elements (“hook fasteners 106” of Fig. 1A) disposed on a mounting surface (“band 102” of Fig. 1A), wherein the one or more fastener elements (106) releasably secure at least a portion of the medical tube (105) to the apparatus (100); wherein the one or more fastener elements (106) are disposed on the mounting surface (102) in locations that cause the medical tube (105) to be oriented substantially horizontally in an area of the one or more fastener elements (106, see Fig. 1A illustrating the fastener elements disposed in locations that cause the medical tube to be oriented substantially horizontally in an area of the one or more fastener elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Liao such that the one or more fastener elements are disposed on the mounting surface in location that cause the medical tube to be oriented substantially horizontally in an area of the one or more fastener elements in the manner taught by Villapiano. One of ordinary skill in the art would be motivated to make such a modification because Liao teaches that the apparatus may contain any number of fastener elements and that the fastener elements may disposed at any location on the vest where medical tubing is located (see paragraph 141, lines 18- 21 of Liao) and Vallapiano teaches that medical tubing may be located in a horizontal configuration.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of U.S. Publication No. 2017/0136215 to Harders et al.
Regarding claim 14, Liao discloses the method of claim 11 and further discloses the method comprising fortifying the support section (see Fig. 6b above) with a stability sheet (“base 23b” of Fig. 28). Liao does not, however, disclose the at least two fastener elements are releasably disposed on the stability sheet.
In the same field of endeavor, Harders et al. teaches a fastener element (“tube holder 20” of Fig. 6) which is provided with an adhesive foundation (“adhesive layer 68” of Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liao such that the at least two fastener elements correspond to the fastener elements comprising an adhesive foundation which are taught by Harders et al. Such a modification would be advantageous because the fastener elements taught by Harders et al advantageously provide increased securement (gripping) of tubes (see [0017], lines 1-5 of Harders et al.). Furthermore, such a modification provides wherein the at least two fastener elements are releasably disposed on the stability sheet due to the adhesive foundation of the fastener elements.

Response to Arguments
Applicant’s arguments in the Response dated 3/28/2022 with regard to the claims have been considered but are not persuasive as there is an interpretation of the Liao reference which the Examiner believes reads on claims 1 and 11 as presently recited. 
Specifically, Liao discloses, teaches or suggests at least two fastener elements (“clamps 23a” of Fig. 28, can be any number (paragraph 128) and several are shown in Fig. 40) disposed on the mounting surface, wherein the at least two fastening elements are horizontally disposed a distance apart on the mounting surface (see Fig. 40 illustrating how the at least two fastener elements are horizontally disposed a distance apart (left-most clamp 23a and right-most clamp 23a, shown in Fig. 40, for example) in a location that is vertically displaced from the insertion point (where “vertically” is interpreted as being lower on the body of the patient, see Fig. 40; where “vertically” is interpreted as being further away from the body of the patient, see “elevation padding”, paragraph 39 and claim 16), the at least two fastener elements further being bilaterally positioned about the access channel (under the broadest reasonable interpretation of the claim language, this is arguably shown in Fig. 40, where the left-most clamp 23a and right-most clamp 23a are positioned at bi lateral locations relative to the access channel) and configured to releasably secure a portion of the medical tube (16) to the apparatus (see paragraph 128, lines 7-12 and see Fig. 28 and Fig. 40 illustrating how the fastener elements releasably secure a portion of the medical tube to the apparatus); whereby the apparatus provides protection against dislodgement of the medical tube (16) at the insertion point (paragraphs 5, 6, 39-40 and 141).
The Examiner is of the position that the disclosure of Liao is sufficient to anticipate claim 1/11, including the limitation “the at least two fastener elements further being bilaterally positioned about the access channel”. Under the broadest reasonable interpretation of the claim language, this is arguably shown in Fig. 40, where the left-most clamp 23a and right-most clamp 23a are positioned at bilateral locations relative to the access channel. 
Nonetheless, Liao expressly notes that the at least two fastening elements (which can be any in number, see paragraph 128, generally corresponding to a number of tubes, paragraph 128 and 141), can be located in various locations (see paragraph 141 stating “hook-and-loop fasteners on the vest allow for the use of any number of tube holder apparatuses at any location of the vest where the medical tubes may be located”). Further, paragraph 141 of Liao indicates that the access channel can be formed between any set of two adjacent fingers (12a/12b). 
From this disclosure of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the placement of the at least two fastening elements to be bilaterally positioned about the access channel as claimed, since Liao expressly notes that the location for the at least two fasteners can be modified so that the tube holder apparatus (i.e., clamps 23a) can be placed at any location of the vest where the medical tubes may be located (paragraph 141). 
Applicant notes that the access channel runs vertically between the fingers on page 7 of the arguments. The Examiner notes that the claim language is not clear that the vertical orientation is meant to correspond to the axis of the access channel. In fact, from the claim language, a vertical and a horizontal orientation direction are claimed, but these orientations are not recited relative to a specific structure of the present invention, such as the axis of the access channel. As such, the Examiner can arbitrary assign the vertical orientation, and has provided two explanations for how “vertical” is interpreted based on the Liao. 
 However, the Examiner does acknowledge that Liao teaches away from curving or bending the tube that is held in place by the apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783